[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              NOV 29, 2007
                               No. 07-12648                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                 D. C. Docket No. 06-00030-CR-002-WLS-1

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

MARCUS DEVALE OLIVER,
a.k.a. Black Boy Oliver,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Georgia
                      _________________________

                            (November 29, 2007)

Before HULL, MARCUS and WILSON, Circuit Judges.

PER CURIAM:

     Rick D. Collum, Esq., appointed counsel for Marcus Devale Oliver, has filed
a motion to withdraw on appeal supported by a brief prepared pursuant to Anders

v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our

independent review of the entire record reveals counsel’s assessment of the relative

merits of the appeal is correct. Independent examination of the entire record

reveals no arguable issues of merit, and therefore, counsel’s motion to withdraw is

GRANTED, and Oliver’s conviction and sentence are AFFIRMED.




                                         2